In an action to annul a marriage, the parties cross-appeal from so much of an order of the Supreme Court, Westchester County, entered March 3, 1965 as awarded to plaintiff, pendente lite, $225 a week alimony and $1,500 counsel fees. Plaintiff claims inadequacy; defendant claims excessiveness. Order, insofar as appealed from by the respective parties, affirmed, without costs. In our opinion, upon the facts insofar as they are ascertainable from the conflicting affidavits in the record, the allowances by the Special Term were reasonable and proper. This ruling, based as it is on conflicting affidavits, should have no effect upon the Trial Judge in his determination as to the permanent alimony, if any, and as to the additional counsel fee, if any. His determination should rest exclusively upon the proof adduced at the trial. Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.